BRAZOS MUTUAL FUNDS Supplement dated June 13, 2007 to the Statement of Additional Information dated March 30, 2007 The Statement of Additional Information (“SAI”) is supplemented to correct certain information regarding the Trustees and Officers on pages 22 – 25 of the SAI.The table below replaces the Trustees and Officers table in the SAI in its entirety. NAME AND DATE OF BIRTH POSITION(S) HELD WITH TRUST LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST 5 YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE(1) OTHER DIRECTORSHIPS HELD BY TRUSTEE(2) INDPENDENT TRUSTEES: George W. Gau (9/6/47) Trustee, Chairman of the Board Since 1999; Chairman since 2004 Dean, McCombs School of Business, since 2002, Professor of Finance and George S. Watson Centennial Professor in Real Estate, since 1988, and J. Ludwig Mosle Centennial Memorial Professor in Investments and Money Management, since 1996, McCombs School of Business, University of Texas at Austin.Chairman of the Board, The MBA Investment Fund, L.L.C., since 1994, a private investment company managed by business students. 4 None John J. Massey (8/6/39) Trustee Since 1996 Chairman of the Fund of Funds Investment Committee for Lehman Brothers. 4 Corporate director: American Amicable Life Insurance Company, Hill Bancshares Holdings, Inc., FSW Holdings, Inc., and Central Texas Bankshares Holdings, Inc. David M. Reichert (6/18/39) Trustee Since 1996 Retired. 4 None INTERESTED TRUSTEES: Wayne G. Willems (8/30/47) President, Trustee Since 2003 Chairman of Brazos Capital Management, L.P. (“BCM”) since 2001, Chairman and Portfolio Manager of Brazos Capital Management since 1983. 4 None OFFICERS: John Mrakovcic (06/12/75) Chief Compliance Officer Since 2007 Chief Compliance Officer, BCM since January 2007; Vice President, Compliance, AIG Global Investment Corp. N/A N/A Benjamin C. Bell, Jr. (12/28/59) Chief Financial Officer and Treasurer Since 2004 President and Chief Operating Officer, BCM since 2004; Chief Operating Officer, Stratmark Group L.P. (2002-2003); Chief Financial Officer, Workplace USA, Inc. (2000-2002). N/A N/A (1)The “Fund Complex” consists of all registered investment companies for which the Adviser serves as investment adviser, which currently consists of the Trust (4 portfolios). (2)Directorships of companies required to report to the Commission under the Exchange Act (i.e., “public companies”) or other investment companies registered under the 1940 Act. (3)Mr. Willems is considered to be an Interested Trustee because he is an officer and portfolio manager of the Adviser.
